NUMBERS 13-14-00301-CR & 13-14-00172-CR

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

MICHAEL DAVID RAMIREZ,                                                              Appellant,

                                                 v.

THE STATE OF TEXAS,                                                                 Appellee.


                      On appeal from the 445th District Court
                           of Cameron County, Texas.


                            ORDER ABATING APPEAL

     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam

      On August 26, 2014, this Court abated these appeals to the trial court to determine

who is representing Ramirez.1 The trial court held a hearing and issued findings that



      1   Cause number 13-14-00172-CR was also abated because it involves the same appellant.
Honorable Larry Warner is appellant’s attorney of record and Honorable Alfredo Padilla

was released as attorney of record. This Court subsequently reinstated the appeals and

granted Honorable Larry Warner’s motion to substitute counsel.

       These causes are now before the Court on counsel’s motion to withdraw as

counsel. Counsel’s motion indicates he misspoke when he informed the trial court that

he represented Ramirez in all three cases. Counsel states that he only represents

Ramirez in cause number 13-14-00171-CR and does not represent Ramirez in cause

numbers 13-14-001301-CR and 13-14-00171-CR.

       Accordingly, we ABATE the appeal and REMAND these causes to the trial court

for further proceedings consistent with this order. Upon remand, the trial court is directed

to immediately cause notice to be given and conduct a hearing to determine (1) whether

appellant desires to prosecute these appeals; (2) whether appellant is indigent; and (3)

whether Honorable Larry Warner should remain as counsel or be allowed to withdraw.

       If the trial court determines that Honorable Larry Warner should be allowed to

withdraw as counsel and appellant is indigent and entitled to court-appointed counsel, the

trial court shall appoint new counsel to represent appellant in these appeals. If new

counsel is appointed, the name, address, telephone number, and state bar number of

said counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental


                                             2
reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order. If the trial court requires additional

time to comply, the trial court should so notify the Clerk of this Court.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of October, 2014.




                                              3